§ `*.;'5.,'*".' ' 7 ' . - _ § g .

- AO 245B (Rev.02/0812019) Judgmen_tm a Criminal Petty Case (Mudified) ' ' _ ` . ` - - Page l of_ l

UNITED STATES DIS-TRICT COURT
- SouTH13RN DISTRICT oF CALIF_oRNIA

United states 01 America 1 . ' ' - _JUDGMENT IN A`cRIMINAL cAsE _
v_ 7 (For Offenses Committed On or Aher November l, 1987)

Zaira Magali Gonzalez¥Hilario ease Number: 3:19“mj'20850

EilisMJohnsmn 1 '

 

 

 

 

 

Defendan! 's Atlorney
REGISTRATION NO. 83251298
. 1 TH_E DEFENDANT:
l l pleaded gu1lty to count(s)_ 1 of Complaint '
I:l was found guilty to count(s)
. . after a plea of not guilty.
-` 7 Accordingly, the defendant 1s adjudged guilty of such count(s), Which involve the following offense(s):
_ Title & Section - Nature of Offense 7 ' ` _ ' . - Count Number§s[ '
8:1325 ILLEGAL ENTRY (Misdemeanor) ' - "__ ' _ ` l .
l _ |:] The defendant ha`s been found not guilty on count(s) n in l - _
E Count(s) j ` - ; . . ' dismissed on the motion of the United_S_tates.
IMPRISONMENT

The defendant 1s hereby committed to the custody of the United States Bureau of Prisons to be '
imprisoned for a term of: . _ . .

 

§§ T1Ml3s13Rv13D '- . m ` `- -_ _ .' days

_H Assessment_: $10 WAIVED Fine WAIVED

l Court recommends USMS_, ICE or DHS or other arresting agency return all property and all documents m
the defendant’ s possession at the time of arrest upon their deportation or _re`m_oval.- . ,

|:| Court recommends defendant be deported/removed With relative, - _ charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
" imposed by this judgment arc fully paid. lf ordered to pay restitution, the defendant shall notify the court and
- United States Attorney of any material change m the defendant' s economic circumstances

- _ l 1 -Thursday,February14,2019.

' ' 1 t 7 ' _ Date of Impo`sition of Sentence
Received_ ~'

 

  

 

‘ BLE KAREN S. CRAWFORD

 

 

 

 

 

 

 

 

DUSM
Fl LED _ . - UnITED sTA.TEs MAGIST'RATE JUDGE
._ _'Feb14 2019 _ _ _
1 Clerk, S Offlce C_Opy - 7 cLERK' u 5 DjsTRlc-r c°uR-|- n _ 1 n j ‘ 7 n n _ 31119'mj'20850
` . . SOUTHERN DlSTRlGT OF CALIFORNIA . - .
BY ; slar|cas ' oEFu"

 

 

